 


114 HR 2271 IH: Critical Electric Infrastructure Protection Act
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2271 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2015 
Mr. Latta (for himself, Mr. McNerney, and Mrs. Ellmers of North Carolina) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Federal Power Act with respect to critical electric infrastructure security, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Critical Electric Infrastructure Protection Act. 2.Critical electric infrastructure security (a)Critical electric infrastructure securityPart II of the Federal Power Act (16 U.S.C. 824 et seq.) is amended by adding after section 215 the following new section: 
 
215A.Critical electric infrastructure security 
(a)DefinitionsFor purposes of this section: (1)Bulk-power system; electric reliability organization; regional entityThe terms bulk-power system, Electric Reliability Organization, and regional entity have the meanings given such terms in paragraphs (1), (2), and (7) of section 215(a), respectively.  
(2)Critical electric infrastructureThe term critical electric infrastructure means a system or asset, whether physical or virtual, used for the generation, transmission, or distribution of electric energy affecting interstate commerce, the incapacity or destruction of which would negatively affect national security, economic security, public health or safety, or any combination of such matters. (3)Critical electric infrastructure informationThe term critical electric infrastructure information means information related to critical electric infrastructure, or proposed critical electrical infrastructure, generated by or provided to the Commission, other than classified national security information, that is designated as critical electric infrastructure information by the Commission under subsection (d)(2). 
(4)Defense critical electric infrastructureThe term defense critical electric infrastructure means any infrastructure located in the United States (including the territories) used for the generation, transmission, or distribution of electric energy that— (A)is not part of the bulk-power system; and  
(B)serves a facility designated by the Secretary pursuant to subsection (c), but is not owned or operated by the owner or operator of such facility. (5)Electromagnetic pulseThe term electromagnetic pulse means 1 or more pulses of electromagnetic energy emitted by a device capable of disabling or disrupting operation of, or destroying, electronic devices or communications networks, including hardware, software, and data, by means of such a pulse. 
(6)Geomagnetic stormThe term geomagnetic storm means a temporary disturbance of the Earth’s magnetic field resulting from solar activity. (7)Grid security emergencyThe term grid security emergency means the imminent danger of— 
(A) 
(i)a malicious act using electronic communication or an electromagnetic pulse, or a geomagnetic storm event, that could disrupt the operation of those electronic devices or communications networks, including hardware, software, and data, that are essential to the reliability of the bulk-power system or of defense critical electric infrastructure; and  (ii)disruption of the operation of such devices or networks, with significant adverse effects on the reliability of the bulk-power system or of defense critical electric infrastructure, as a result of such act or event; or 
(B) 
(i)a direct physical attack on the bulk-power system or on defense critical electric infrastructure; and  (ii)significant adverse effects on the reliability of the bulk-power system or of defense critical electric infrastructure as a result of such physical attack. 
(8)SecretaryThe term Secretary means the Secretary of Energy. (b)Authority To address grid security emergency (1)AuthorityWhenever the President issues and provides to the Secretary a written directive or determination identifying a grid security emergency, the Secretary may, with or without notice, hearing, or report, issue such orders for emergency measures as are necessary in the judgment of the Secretary to protect the reliability of the bulk-power system or of defense critical electric infrastructure during such emergency. As soon as practicable but not later than 180 days after the date of enactment of this section, the Secretary shall, after notice and opportunity for comment, establish rules of procedure that ensure that such authority can be exercised expeditiously.  
(2)Notification of CongressWhenever the President issues and provides to the Secretary a written directive or determination under paragraph (1), the President shall promptly notify congressional committees of relevant jurisdiction, including the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, of the contents of, and justification for, such directive or determination. (3)ConsultationBefore issuing an order for emergency measures under paragraph (1), the Secretary shall, to the extent practicable in light of the nature of the grid security emergency and the urgency of the need for action, consult with appropriate governmental authorities in Canada and Mexico, entities described in paragraph (4), the Commission, and other appropriate Federal agencies regarding implementation of such emergency measures.  
(4)ApplicationAn order for emergency measures under this subsection may apply to—  (A)the Electric Reliability Organization;  
(B)a regional entity; or  (C)any owner, user, or operator of the bulk-power system or of defense critical electric infrastructure within the United States. 
(5)Expiration and reissuance 
(A)In generalExcept as provided in subparagraph (B), an order for emergency measures issued under paragraph (1) shall expire no later than 30 days after its issuance.  (B)ExtensionsThe Secretary may reissue an order for emergency measures issued under paragraph (1) for subsequent periods, not to exceed 30 days for each such period, provided that the President, for each such period, issues and provides to the Secretary a written directive or determination that the grid security emergency identified under paragraph (1) continues to exist or that the emergency measure continues to be required. 
(6)Cost recovery 
(A)Bulk-power systemIf the Commission determines that owners, operators, or users of the bulk-power system have incurred substantial costs to comply with an order for emergency measures issued under this subsection and that such costs were prudently incurred and cannot reasonably be recovered through regulated rates or market prices for the electric energy or services sold by such owners, operators, or users, the Commission shall, after notice and an opportunity for comment, establish a mechanism that permits such owners, operators, or users to recover such costs. (B)Defense critical electric infrastructureTo the extent the owner or operator of defense critical electric infrastructure is required to take emergency measures pursuant to an order issued under this subsection, the owners or operators of a facility or facilities designated by the Secretary pursuant to subsection (c) that rely upon such infrastructure shall bear the full incremental costs of the measures. 
(7)Temporary access to classified informationThe Secretary, and other appropriate Federal agencies, shall, to the extent practicable and consistent with their obligations to protect classified information, provide temporary access to classified information related to a grid security emergency for which emergency measures are issued under paragraph (1) to key personnel of any entity subject to such emergency measures to enable optimum communication between the entity and the Secretary and other appropriate Federal agencies regarding the grid security emergency.  (c)Designation of critical defense facilitiesNot later than 180 days after the date of enactment of this section, the Secretary, in consultation with other appropriate Federal agencies and appropriate owners, users, or operators of infrastructure that may be defense critical electric infrastructure, shall identify and designate facilities located in the United States (including the territories) that are— 
(1)critical to the defense of the United States; and (2)vulnerable to a disruption of the supply of electric energy provided to such facility by an external provider. The Secretary may, in consultation with appropriate Federal agencies and appropriate owners, users, or operators of defense critical electric infrastructure, periodically revise the list of designated facilities as necessary. 
(d)Protection and sharing of critical electric infrastructure information 
(1)Protection of critical electric infrastructure informationCritical electric infrastructure information— (A)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and 
(B)shall not be made available by any State, local, or tribal authority pursuant to any State, local, or tribal law requiring disclosure of information or records. (2)Designation and sharing of critical electric infrastructure informationThe Commission shall promulgate such regulations and issue such orders as necessary to— 
(A)designate information as critical electric infrastructure information; (B)prohibit the unauthorized disclosure of critical electric infrastructure information; 
(C)ensure there are appropriate sanctions in place for commissioners, officers, employees, or agents of the Commission who knowingly and willfully disclose critical electric infrastructure information in a manner that is not authorized under this section; and  (D)provide standards for and authorize the appropriate voluntary sharing of critical electric infrastructure information with, between, and by— 
(i)Federal, State, local, and tribal authorities; (ii)the Electric Reliability Organization; 
(iii)regional entities; (iv)Information Sharing and Analysis Centers established pursuant to Presidential Decision Directive 63; 
(v)owners, operators, and users of the bulk-power system in the United States; and (vi)other entities determined appropriate by the Commission. 
(3)ConsiderationsIn promulgating regulations and issuing orders under paragraph (2), the Commission shall take into consideration the role of State commissions in reviewing the prudence and cost of investments, determining the rates and terms of conditions for electric services, and ensuring the safety and reliability of the bulk-power system and distribution facilities within their respective jurisdictions. (4)ProtocolsThe Commission shall, in consultation with Canadian and Mexican authorities, develop protocols for the voluntary sharing of critical electric infrastructure information with, between, and by Canadian and Mexican authorities and owners, operators, and users of the bulk-power system outside the United States.  
(5)No required sharing of informationNothing in this section shall require a person or entity in possession of critical electric infrastructure information to share such information with Federal, State, local, or tribal authorities, or any other person or entity. (6)Disclosure of non-critical electric infrastructure informationIn implementing this section, the Commission shall segregate critical electric infrastructure information within documents and electronic communications, wherever feasible, to facilitate disclosure of information that is not designated as critical electric infrastructure information. 
(e)Security clearancesThe Secretary shall facilitate and, to the extent practicable, expedite the acquisition of adequate security clearances by key personnel of any entity subject to the requirements of this section, to enable optimum communication with Federal agencies regarding threats to the security of the critical electric infrastructure. The Secretary, the Commission, and other appropriate Federal agencies shall, to the extent practicable and consistent with their obligations to protect classified and critical electric infrastructure information, share timely actionable information regarding grid security with appropriate key personnel of owners, operators, and users of the critical electric infrastructure. (f)Clarifications of liability (1)Compliance with or violation of this ActExcept as provided in paragraph (4), to the extent any action or omission taken by an entity that is necessary to comply with an order for emergency measures issued under subsection (b)(1), including any action or omission taken to voluntarily comply with such order, results in noncompliance with, or causes such entity not to comply with any rule, order, regulation, or provision of this Act, including any reliability standard approved by the Commission pursuant to section 215, such action or omission shall not be considered a violation of such rule, order, regulation, or provision.  
(2) Relation to section 202(c)Except as provided in paragraph (4), an action or omission taken by an owner, operator, or user of the bulk-power system or of defense critical electric infrastructure to comply with an order for emergency measures issued under subsection (b)(1) shall be treated as an action or omission taken to comply with an order issued under section 202(c) for purposes of such section. (3)Sharing or receipt of informationNo cause of action shall lie or be maintained in any Federal or State court for the sharing or receipt of information under, and that is conducted in accordance with, subsection (d). 
(4)Rule of constructionNothing in this subsection shall be construed to require dismissal of a cause of action against an entity that, in the course of complying with an order for emergency measures issued under subsection (b)(1) by taking an action or omission for which they would be liable but for paragraph (1) or (2), takes such action or omission in a grossly negligent manner.. (b)Conforming amendments (1)JurisdictionSection 201(b)(2) of the Federal Power Act (16 U.S.C. 824(b)(2)) is amended by inserting 215A, after 215, each place it appears.  
(2)Public utilitySection 201(e) of the Federal Power Act (16 U.S.C. 824(e)) is amended by inserting 215A, after 215,.  